—Order unanimously affirmed without costs. Memorandum: On appeal from an order dismissing his petition to declare a designating petition invalid, petitioner argues that Supreme Court erred in precluding him from raising objections to the designating petition for the first time at the hearing on his petition. We conclude that, under the facts of this case, petitioner was properly precluded from attempting to prove defects not listed in the specifications of objections before the Board of Elections or in the order to show cause (see, Matter of Suarez v Sadowski, 48 NY2d 620; Matter of Levitt v Mahoney, 133 AD2d 516; Matter of Belak v Rossi, 96 AD2d 1011, lv denied 60 NY2d 552). (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Election Law.) Present — Green, J. P., Pine, Lawton, Fallon and Wesley, JJ. (Filed Aug. 23, 1995.)